DETAILED ACTION
Response to Amendment
In light of the amended claims, claim 1 has been objected to.
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 06/21/2022, the following has occurred: claims 1, 8, 12, and 19 have been amended; claims 2-7, 9-11, 13-15, and 18 remain unchanged; claims 16-17 and 20 remain canceled; and claim 21 has been added.
Claims 1-15, 18-19, and 21 are pending.
Effective Filing Date: 12/05/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant argues with respect to the newly amended claims. These claims are deemed moot in view of Examiner withdrawing the previous 101 rejection. Examiner has withdrawn the 101 because the addition of both hardware elements and claim limitations focused on these hardware elements directs these claims towards a practical application as opposed to an abstract idea.

35 U.S.C. 103 Rejections:
Applicant argues that the newly amended limitations overcome the previously used Starr et al. and Tunnell et al. references. Examiner partially disagrees as some of these limitations are still taught by the previous combination of references. Further, Examiner has cited the Van Sickle et al. reference to teach the portion of the newly amended limitations that was not taught by the previously used references. Examiner directs Applicant towards the 35 U.S.C. 103 rejection section for a complete breakdown of the new 103 rejection.
Furthermore, Applicant argues that the newly amended claims require both an accelerometer and a light sensor whereas the Tunnell et al. reference teaches a light sensor as an alternative to a motion sensor. Examiner does not necessarily agree as the Tunnell et al. reference does teach using multiple types of sensors within a monitoring system in claim 10 of Tunnell et al. such as an IR sensor, a motion sensor, an accelerometer, etc.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “wherein the one or more processors one or more processors are configured to” in lines 16-17 of the claim when it should most likely recite “wherein the one or more processors are configured to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 12-15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0379874 to Starr et al. in view of U.S. 2015/0174348 to Tunnell et al. further in view of U.S. Patent No. 10,220,166 to Van Sickle et al.
As per claim 1, Starr et al. teaches a communication and tracking system for a drug delivery device comprising:
--one or more servers having one or more processors (see: paragraphs [0043 and [0052] where there is a remote medical server 150 and remote transmission of information to a processor or cloud computer server 150. The server 150 here has a processor) configured to:
--receive medicament information about a medicament in the drug delivery device at or after a point of production of the drug delivery device; (see: paragraphs [0041] – [0044] where such medication information may also be provided on the sensor circuit 102, medication application 108, or remotely stored in a medical server 150. Medication information may include the name of the medication, active ingredients, and dosage. Code assignment can be done at the time of manufacturing or packaging by the manufacturer. The medication information may also be digitally encoded in the memory 146 of the medication device 104 or smart sensor 102, permitting the information to be shared with the medication application 108 and the medical server 105. Transmission hub 106 transmits information detected by the smart circuit 102 and transmits the information to the medical server 150)
--receive identification information of the drug delivery device; (see: paragraphs [0044] and [0056] where the unique digital code assigned to each corresponding radio/chip or sensor 102 can also be assigned to the drug or medication device 104, providing each respective medication device 104 with a separate identity. Medical server 150 may include a database of registered medicament information provided by patients who opt to register the medicament device 104)
--link the identification information and the medicament information to a medicament assembly record; (see: paragraph [0056] where medical server 150 may include a database of registered medicament information provided by patients who opt to register the medicament device 104) and
--receive dispensation information that indicates that the drug delivery device has been dispensed to a patient; (see: paragraphs [0046], [0049], [0056], and [0070] where medical server 150 may include a database of registered medicament information provided by patients who opt to register the medicament device 104)
--a drug delivery device comprising:
--at least one performance sensor; (see: paragraph [0037] where smart sensor circuit 102 may include contact element 114 (performance sensor))
--a memory; (see: paragraph [0032] where there is a memory) and
--one or more processors coupled to the memory, (see: paragraphs [0025] and [0032] where smart sensor circuit 102 may further include a microcontroller 142, which may be a small computer including a processor core 144. Smart sensor 102 may be provided on the medication device 104) wherein the one or more processors one or more processors are configured to:
--activate the sensor, wherein the sensor is configured to indicate that the drug delivery device has been removed from the packaging of the drug delivery device; (see: paragraph [0037] where when the medication device 104 is activated or packaging 110 is opened, a signal is sent to the smart sensor circuit 102. Also see: paragraph [0038] where the sensor circuit 102 in cooperation with the element 114 detects when a lid of the medication device 104 is removed from a dry powder inhaler, metered dose inhaler, nebulizer. A sensor (102 in cooperation with 114) here is activated and the sensor is configured to indicate that the drug delivery device (104) has been removed from the packaging (lid))
--determine, based on a second signal, that the drug delivery device has been removed from the packaging of the drug delivery device; (see: paragraphs [0037] and [0049] where contact element 114 may complete or break an electronic circuit when the medication device 104 is activated or packaging 110 is opened, sending a signal to the smart sensor circuit 102. Also see: paragraph [0038] where the sensor circuit 102 in cooperation with the element 114 detects when a lid of the medication device 104 is removed from a dry powder inhaler, metered dose inhaler, nebulizer. A determination of drug delivery device (104) removal from the packaging (lid) is occurring based on the second signal (signal generated by 102 in cooperation with 114))
--determine, in response to the determination that the drug delivery device has been removed from the packaging, a drug delivery event is about to happen, (see: paragraph [0037] where contact element 114 may complete or break an electronic circuit when the medication device 104 is activated or packaging 110 is opened. The smart sensor circuit 102 in cooperation with the contact element 114 is configured to detect when an auto-injector packaging lid 110 is opened, and therefore when an injection of medication, such as epinephrine, insulin, naloxone or another drug is about to be deployed. Also see: paragraph [0038])
--determine, based on a third signal from the at least one performance sensor, that the dosing event of the drug delivery device has occurred; (see: paragraphs [0038] and [0049] where the smart sensor circuit 102 in cooperation with a contact element 114 provided on the medication device 104 is configured to detect when a needle of an Epipen.RTM is retracted or capped, and the injection is complete. Such detection may be facilitated using one or more contact elements 114. The application 108 may be configured to monitor other events such as when an auto injector lid is opened, when an auto-injector needle is deployed and retracted, and/or when the injection is completed. Such delivery-specific information may be stored by the application 108, as well as transmitted to the medical server 150. The dosing event (delivery of medication/completion of injection) is being determined based on a third signal (the signal generated when injection is completed) from at least one performance sensor (sensor circuit 102 acts as the performance sensor here)) and
--send drug delivery performance information comprising information that the dosing event has occurred to the one or more servers (see: paragraphs [0023], [0039], and [0049] where this information can then be transmitted remotely to the application108 and medical server 150. The application 108 may be configured to monitor other events such as when an auto injector lid is opened, when an auto-injector needle is deployed and retracted, and/or when the injection is completed. Such delivery-specific information may be stored by the application 108, as well as transmitted to the medical server 150. Communicate is with remote data servers and related networks via the internet, Wi-Fi, or cellular).
Starr et al. may not further, specifically teach:
1) --a drug delivery device comprising:
1a) --an accelerometer; and
1b) --a light sensor;
2) --determine, based on a first signal from the accelerometer, a movement of a packaging of the drug delivery device indicating a handling of the packaging by a user;
3) --activate, in response to the determination that the drug delivery device has been handled by the user, the light sensor, wherein the light sensor is configured to indicate that the drug delivery device has been removed from the packaging of the drug delivery device;
4) --a second signal from the light sensor;
5) --determine a drug delivery event is about to happen as activate the at least one performance sensor, wherein the at least one performance sensor is configured to indicate a dosing event of the drug delivery device; and
6) --wherein the drug delivery performance information is sent via a long range wireless network.

Tunnell et al. teaches:
1) --a drug delivery device comprising:
1a) --an accelerometer; (see: paragraph [0231] where one or more sensors can be used to confirm criteria. These sensors include an accelerometer) and
1b) --a light sensor; (see: paragraph [0231] where one or more sensors can be used to confirm criteria. These sensors include a light sensor)
2) --determine, based on a first signal from the accelerometer, a movement of a packaging of the drug delivery device indicating a handling of the packaging by a user; (see: paragraphs [0161] where there is detection of motion of the inhaler system. Also see: paragraph [0178] where the motion may be detected by an accelerometer. The inhaler itself is a system. The system including packaging was taught in the Starr et al. reference in paragraph [0037] where 104 and 110 form the system)
4) --a second signal from the light sensor; (see: paragraph [0231] where a light sensor can be used to confirm criteria (1), (3), and (4) where criteria (1) is opening the device, criteria (3) is inhaling the medication, and (4) is closing the device)
5) --determine a drug delivery event is about to happen as activate the at least one performance sensor, (see: paragraph [0161] where a patient generally will pick up their inhaler 500 which will cause some movement detectable by the motion sensor 210 on monitor 200. This will cause a monitor 200 to wake up 510, and begin to sense motion with motion sensor 210 to determine whether motion typical of inhaler 100 use has occurred. The monitor is the performance sensor here and it is being activated) wherein the at least one performance sensor is configured to indicate a dosing event of the drug delivery device; (see: paragraphs [0161] and [0162] where a patient generally will pick up their inhaler 500 which will cause some movement detectable by the motion sensor 210 on monitor 200. This will cause a monitor 200 to wake up 510, and begin to sense motion with motion sensor 210 to determine whether motion typical of inhaler 100 use has occurred. Drug delivery is being tracked by the monitor (performance sensor)) and
6) --wherein the drug delivery performance information is sent via a long range wireless network (see: paragraphs [0083] and [0127] where there is communication of the monitoring activities of the monitor. Wireless link 155 may incorporate any suitable wireless connection technology known in the art, including but not limited to Wi-Fi (IEEE 802.11)).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a drug delivery device comprising: 1a) an accelerometer and 1b) a light sensor and 2) determine, based on a first signal from the accelerometer, a movement of a packaging of the drug delivery device indicating a handling of the packaging by a user as taught by Tunnell et al. in the system as taught by Star et al. with the motivation(s) of assisting in compliance with medical instructions by tracking movements and temperatures associated with administration of agents (see: paragraph [0067] of Tunnell et al.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) a second signal from the light sensor as taught by Tunnell et al. for the second signal as disclosed by Starr et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Starr et al. reference teaches using a signal to detect removal of a device from packaging thus one could substitute the sensor that sends the signal to another sensor to obtain predictable results of using a sensor to detect removal of a device. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 5) activate the at least one performance sensor, wherein the at least one performance sensor is configured to indicate a dosing event of the drug delivery device as taught by Tunnell et al. for a determination of a drug delivery event is about to happen as disclosed by Starr et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Starr et al. reference determines that the delivery is about to happen when the device is opened, thus one could substitute wherein the determination is now done by a sensor which is activated upon removal of a device from a packaging to obtain predictable results of tracking dosing. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 6) wherein the drug delivery performance information is sent via a long range wireless network as taught by Tunnell et al. for the sending of the performance information as disclosed by Starr et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Starr et al. teaches sending drug delivery information thus one could substitute wherein this transmission is now performed using a long range wireless network to obtain predictable results of transmitting information. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Van Sickle et al. teaches:
3) --activate, in response to the determination that the drug delivery device has been handled by the user, the light sensor, wherein the light sensor is configured to indicate that the drug delivery device has been removed from the packaging of the drug delivery device (see: claim 13 where there is a first sensor that detects a first signal indicative of handling the dispenser in response to detection of a first signal the second sensor is activated. The second sensor that detects movement of the cover in relation to the body of the dispenser. Further see: column 5, lines 20-33 and column 9, lines 10-17 where there is a light sensor/IR sensor that is used. The light sensor here is configured to indicate that the drug delivery device (body of the dispenser) has been removed from the packaging of the device (cover of the dispenser)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) activate, in response to the determination that the drug delivery device has been handled by the user, the light sensor, wherein the light sensor is configured to indicate that the drug delivery device has been removed from the packaging of the drug delivery device as taught by Van Sickle et al. in the system as taught by Starr et al. and Tunnell et al. in combination with the motivation(s) of monitoring usage of the dispenser, such as an inhaler (see: column 1, lines 15-18 of Van Sickle et al.).

As per claim 2, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. Starr et al. further teaches wherein the identification information is encoded in a medicament label and/or an identification element (see: paragraph [0042] where the medication information may also be digitally encoded in the memory 146 of the medication device 104. Also see: paragraph [0041] where the medication information is in QR code form or a label/element).

As per claim 3, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. Starr et al. further teaches wherein the identification information is encoded in at least an identification element comprising a radio frequency identification (RFID) tag (see: paragraph [0044] – [0045] where devices have RFID assigned to each specific sensor circuit 102 during the manufacturing process. The device can be identified using the RFIDs).

As per claim 7, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. Starr et al. further teaches wherein the one or more processors of the one or more servers are further configured to update the medicament assembly record and a patient record to indicate that the dosing event has occurred (see: paragraphs [0056] – [0057] where device usage is tracked and updated. Also see: 460 of FIG. 4).

As per claim 8, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. Starr et al. may not further, specifically teach wherein the at least one performance sensor is a vibration or acoustic sensor.
Tunnell et al. further teaches wherein the at least one performance sensor is a vibration or acoustic sensor (see: paragraph [0191] where there is a light sensor and paragraph [0231] where there is a sound sensor).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. Star et al. further teaches wherein the one or more servers is remote from the drug delivery device (see: paragraph [0023] where there is a remote server and a medication device).

As per claim 10, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. Starr et al. further teaches wherein the long range wireless network is a cellular network (see: paragraph [0022] where there is a cellular network).

As per claim 12, claim 12 is similar to claim 1 and is therefore rejected in a similar manner to claim 1 using the Starr et al., Tunnell et al., and Van Sickle et al. references.

As per claim 13, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the apparatus of claim 12, see discussion of claim 12. Starr et al. further teaches wherein the drug delivery performance information comprises at least one of a timestamp of a start of the dosing event and a timestamp of a completion of the dosing event (see: paragraph [0070] where there is timestamping of medication utilization information).

As per claim 14, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the apparatus of claim 12, see discussion of claim 12. Starr et al. may not further, specifically teach:
--a primary container filled with a medicament;
--a drive mechanism for delivering the medicament into a user;
--a trigger for the user to activate the drive mechanism;
--a power source configured to provide power to the one or more processors, the at least one activation sensor, and the at least one performance sensor; and
--a wireless transceiver configured to communicate over the long range wireless network.
Tunnell et al. further teaches:
--a primary container filled with a medicament; (see: paragraph [0259] where there is a metal medication canister)
--a drive mechanism for delivering the medicament into a user; (see: paragraphs [0103] and [0259] where there is an inhaler housing)
--a trigger for the user to activate the drive mechanism; (see: paragraphs [0087] and [0259] where there is a mechanical level for dispensing the medicament)
--a power source configured to provide power to the one or more processors, the at least one activation sensor, and the at least one performance sensor; (see: paragraphs [0125] and [0230] – [0231] where there is a battery) and
--a wireless transceiver configured to communicate over the long range wireless network (see: paragraph [0127] where there is a wireless link).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 15, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the apparatus of claim 14, see discussion of claim 14. Starr et al. teaches:
--an electronic module comprising the power source, the wireless transceiver, the at least one activation sensor, and the at least one performance sensor; and
--medicament delivery module comprising the primary container, the drive mechanism, and the trigger,
--wherein the electronic module is configured to be coupled to the medicament delivery module.
Tunnell et al. further teaches:
--an electronic module comprising the power source, the wireless transceiver, the at least one activation sensor, and the at least one performance sensor; (see: paragraphs [0125] and [0127] where there is an electronic module of the monitor system 200 which may incorporate a battery and the sensors of paragraph [0230]) and
--medicament delivery module comprising the primary container, the drive mechanism, and the trigger, (see: paragraph [0087], [0103], and [0259] where the inhaler itself includes these three components)
--wherein the electronic module is configured to be coupled to the medicament delivery module (see: paragraph [0087], [0103], and [0259] where the inhaler is linked with the monitor system 200).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 18, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the apparatus of claim 12, see discussion of claim 12. Starr et al. may not further, specifically teach wherein the performance sensor is at least one of a pressure sensor, a vibration or acoustic sensor, and a light or proximity sensor.
Tunnell et al. teaches wherein the performance sensor is at least one of a pressure sensor, a vibration or acoustic sensor, and a light or proximity sensor (see: paragraphs [0191] and [0230] – [0231] where there is a vibration sensor).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 19, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the apparatus of claim 12, see discussion of claim 12. Starr et al. may not further, specifically teach wherein the at least one performance sensor is activated only after the determination that the drug delivery apparatus has been removed from the packaging.
Tunnell et al. further teaches wherein the at least one performance sensor is activated only after the determination that the drug delivery device has been removed from the packaging (see: paragraph [0161] where a monitor wakes up and begins to detect for delivery).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 21, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. Starr et al. further teaches wherein the medicament information comprises at least one of a medicament name, a national drug code, a dosage, an expiration date, and a lot number (see: paragraphs [0041] – [0044] where medication information may include the name of the medication, active ingredients, and dosage).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0379874 to Starr et al. in view of U.S. 2015/0174348 to Tunnell et al. further in view of U.S. Patent No. 10,220,166 to Van Sickle et al. as applied to claim 1, and further in view of U.S. 2013/0282401 to Summers et al.
As per claim 4, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. Starr et al., Tunnell et al., and Van Sickle et al. in combination may not further, specifically teach wherein the one or more processors of the one or more servers are further configured to:
--receive logistics information relating to the drug delivery device at a point of distribution; and
--link the logistics information to the medicament assembly record.

Summers et al. teaches:
--wherein the one or more processors of the one or more servers are further configured to:
--receive logistics information relating to the drug delivery device at a point of distribution; (see: paragraphs [0007] and [0037] where location information and shipment information are received for a healthcare facility with the medication information) and
--link the logistics information to the medicament assembly record (see: paragraph [0037] where the location/shipment information is associated with the system).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the one or more processors of the one or more servers are further configured to receive logistics information relating to the drug delivery device at a point of distribution and link the logistics information to the medicament assembly record as taught by Summers et al. in the system as taught by Starr et al., Tunnell et al., and Van Sickle et al. in combination with the motivation(s) of tracking specific prescription medication orders to specific locations (see: paragraph [0004] of Summers et al.).

As per claim 5, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the one or more processors of the one or more servers are further configured to receive dispensation information, comprising prescription information indicating that the drug delivery device has been prescribed to the patient.

Summers et al. teaches:
--wherein the one or more processors of the one or more servers are further configured to receive dispensation information, comprising prescription information indicating that the drug delivery device has been prescribed to the patient (see: paragraphs [0036] – [0037] and [0040] where there is information being received that links the patient to the dosage of the medication).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the one or more processors of the one or more servers are further configured to receive dispensation information, comprising prescription information indicating that the drug delivery device has been prescribed to the patient as taught by Summers et al. in the system as taught by Starr et al., Tunnell et al., and Van Sickle et al. in combination with the motivation(s) of tracking specific prescription medication orders to specific locations (see: paragraph [0004] of Summers et al.).

As per claim 6, Starr et al., Tunnell et al., Van Sickle et al., and Summers et al. in combination teaches the system of claim 5, see discussion of claim 5. Starr et al. further teaches wherein the one or more processors of the one or more servers are further configured to link, in response to receiving the dispensation information, a patient record to the medicament assembly record (see: paragraphs [0053] and [0056] where a patient’s information is linked to the delivery device).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0379874 to Starr et al. in view of U.S. 2015/0174348 to Tunnell et al. further in view of U.S. Patent No. 10,220,166 to Van Sickle et al. as applied to claim 1, and further in view of U.S. 2009/0012820 to Bishop et al.
As per claim 11, Starr et al., Tunnell et al., and Van Sickle et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein:
--the drug delivery device is one of a plurality of drug delivery devices in a medicament package;
--each of the plurality of drug delivery devices in the medicament package has a unique electronic module identity, and the unique module identity of the drug delivery device is part of the identification information of the drug delivery device;
--the medicament package has a unique electronic package identity; and
--the one or more processors of the one or more servers are further configured to link each of the unique electronic module identities of the plurality of drug delivery devices to the unique electronic package identity.

Bishop et al. teaches wherein:
--the drug delivery device is one of a plurality of drug delivery devices in a medicament package; (see: paragraphs [0056] where there is a package with a group of medication)
--each of the plurality of drug delivery devices in the medicament package has a unique electronic module identity, and the unique module identity of the drug delivery device is part of the identification information of the drug delivery device; (see: paragraphs [0056] where there is tracking of individual doses using IDs. Also see: paragraph [0058])
--the medicament package has a unique electronic package identity; (see: paragraphs [0083] where medication packages have unique IDs) and
--the one or more processors of the one or more servers are further configured to link each of the unique electronic module identities of the plurality of drug delivery devices to the unique electronic package identity (see: paragraph [0089] where the drug package ID is linked to the RMS. Also see: paragraphs [0102] – [0105]).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the drug delivery device is one of a plurality of drug delivery devices in a medicament package, have each of the plurality of drug delivery devices in the medicament package has a unique electronic module identity, and the unique module identity of the drug delivery device is part of the identification information of the drug delivery device, have the medicament package has a unique electronic package identity, and have the one or more processors of the one or more servers are further configured to link each of the unique electronic module identities of the plurality of drug delivery devices to the unique electronic package identity as taught by Bishop et al. in the system as taught by Starr et al., Tunnell et al., and Van Sickle et al. in combination with the motivation(s) of tracking doses of medication from the point of packaging to the point of care (see: paragraph [0019] of Bishop et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/DEVIN C HEIN/Examiner, Art Unit 3686